— In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Greenstein, J.), dated September 6, 1990, which denied his motion for a default judgment against the defendant Zaffuto Construction Co., Inc.
Ordered that the order is affirmed, with costs.
The plaintiff was not entitled to a default judgment as the motion papers in support of his application were defective (see, Joosten v Gale, 129 AD2d 531). Mangano, P. J., Rosenblatt, O’Brien and Copertino, JJ., concur.